Exhibit 10.6

FOURTH AMENDMENT TO PURCHASE CONTRACT

THIS FOURTH AMENDMENT TO PURCHASE CONTRACT (“Fourth Amendment”) is made
effective as of August 30, 2012, by and between TWIN CITY CROSSING, LLC,
(“Seller”) and WHEELER INTERESTS, INC. (“Purchaser”).

RECITALS:

Whereas, Seller and Purchaser previously entered into that certain Purchase
Contract, dated June 11, 2012, as amended by First Amendment to Purchase
Contract, dated July 26, 2012, as further amended by Second Amendment to
Purchase Contract, dated August 9, 2012, as further amended by Third Amendment
to Purchase Contract, dated August 16, 2012, (as amended, the “Agreement”) for
the sale of the Property as defined in the Agreement, including, without
limitation, certain real property and improvements located in the Town of
Batesburg-Leesville, County of Lexington, South Carolina;

WHEREAS, Purchaser and Seller desire to amend the Agreement as set forth herein;

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt of which is hereby acknowledged, Purchaser and Seller
hereby undertake and agree as follows:

1. Defined Terms. Terms defined in the Agreement shall have the same meanings in
this Fourth Amendment unless specifically codified herein.

2. Seller Repair Agreements. Purchaser and Seller agree that prior to Closing
(or within a commercially reasonable time thereafter, not to exceed fifteen
(15) days, if necessary to accommodate the schedule of the contractor performing
such work or unexpected delays, in which event Seller shall, at Closing, escrow
funds necessary for completion of such repairs or replacements), the Seller, at
its sole expense, shall make the following repairs or replacements to the
reasonable satisfaction of Purchaser:

a. Repairs or replacements as identified in that certain Proposal/Contract from
Terratec, Inc. to Bess Satcher, NAI Avant, attached hereto and incorporated
herein. In addition, Seller shall repair the interior wall in the stockroom area
of Bi-Lo per that certain Site Evaluation Report prepared by Site Applications,
Inc. for Purchaser, dated July 25, 2012 (the “Site Evaluation Report”).

b. Repair storm drain to grade and tie in to the existing asphalt in a manner
substantially similar to the description of such repairs in the Site Evaluation
Report.

c. Replace all missing cover plates at light poles per the Site Evaluation
Report.



--------------------------------------------------------------------------------

3. Seller Contributions to Lender Held Escrows. At Closing, Seller shall
contribute Thirty Two Thousand Five Hundred and 00/100 Dollars ($32,500.00) to
repair and maintenance escrows held by any lender to Purchaser.

4. Two Fifteen (15) day Closing Date Extension Options. Purchaser, at its
option, shall have two fifteen (15) day extension options (the “Extension
Option(s)”) by which Purchaser may extend the Closing Date. Each Extension
Option may be exercised by Purchaser no later than ten (10) days prior to the
Closing Date or the extended Closing Date if Purchaser exercises its initial
Extension Option. In order to exercise each Extension Option, Purchaser shall
pay Ten Thousand and 00/100 Dollars to Escrow Agent within two (2) business days
of providing notice of its exercise of each Extension Option to Seller.

5. Execution by Facsimile/Counterparts. Execution of this instrument may be
evidenced by facsimile signature which shall be deemed an original for all
purposes. To facilitate execution, this Fourth Amendment may be executed in as
many counterparts as may be required; and it shall not be necessary that the
signature of, or on behalf of, each party, or that the signatures of the persons
required to bind any party, appear on one or more such counterparts. All
counterparts shall collectively constitute a single agreement.

6. Agreement Remains in Effect. Subject to the specific amendments and
agreements set forth in this Fourth Amendment, the Agreement shall remain in
full force and effect without modification.

[SIGNATURES ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Purchaser have caused this Fourth Amendment to be
signed as of the date first above written.

 

SELLER:     TWIN CITY CROSSING, LLC, a Georgia limited liability company     By:
Du Rhone Group, Ltd., its Manager        By:  

/s/ Neil R. Smith

       Neil R. Smith        Executive Vice President PURCHASER:     WHEELER
INTERESTS, INC.     By:   

/s/ Jon S. Wheeler

       Jon S. Wheeler        President/CEO